DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the 
first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2021 has been entered.

Status of Claims
Claims 1-2, 4-12, 14-22 are pending.  Claims 1 and 12 have been amended.  Claims 3 and 13 have been canceled. 

Response to Arguments
Applicant’s arguments filed 06/29/2021, have been fully considered, but upon further consideration are now moot due to a new ground(s) of rejection is made over Katayama et al. US 2014/0214219 in view of Nishida et al. US 2018/0159184 Talkin et al. US 2010/0314942 and Arnold et al. US 2020/0014210.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 9, 10, 12, 14, 15, 19, 20, 22 rejected under 35 U.S.C. 103 as being unpatentable over Katayama et al. US 2014/0214219 in view of Nishida et al. US 2018/0159184 Talkin et al. US 2010/0314942 and Arnold et al. US 2020/0014210.

Regarding claim 1 and 12, Katayama teaches:
A method for controlling (i) a renewable electrical energy generation resource (Fig 2 #101; Par 0038 “The PV unit 101 is an energy generation apparatus that produces electric energy from renewable energy. A wind power generation system or the like also belongs to the category of energy generation apparatuses.”) and (ii) an electrical energy storage device configured to discharge electric power to an electrical grid and chargeable with electric power produced by the renewable electrical energy generation resource, (Fig 4 #6, PC, Distribution line, PSB, #102 and Table 1 PC negative value indicates sold electricity i.e. discharged battery onto distribution line; and Fig 1 Par 0002 “an energy management system for managing the energy balance of a customer such as a home, an energy management method”) 
to generate a time-varying charge/discharge control signal for the electrical energy storage device, (Par 0092 “the system transmits a message signal representing the schedule of the charge and discharge amount of the storage battery 102”)
wherein the time-varying charge/discharge control signal is configured to ensure that the SOC schedule is satisfied by charging to meet the SOC target schedule,  (Par 0079 “The calculation unit 300c (FIGS. 2 and 3) obtains the schedule of the power generation P Fc(t) of the FC unit 103 and the schedule of the charge and discharge PSB(t) of the storage battery 102 such that the heat/electricity balance ( energy cost) is minimized under the above-described conditions.”)
while periodically updating the generation of the time-varying charge/discharge control signal (Fig 12 #S45) based upon at least one of the following items (i) or (ii): 
(i) an updated time-dependent forecast of electrical energy production (updating weather data several times a day. Par 0061 which is used to attain energy production); or 
(ii) an updated SOC schedule (Fig 8 Time and Storage battery updates); 

Even though Katayama teaches:
utilizing (A) a time-dependent forecast of electrical energy production by the renewable electrical energy generation resource (Fig 3 #300 Par 0061 “PY power generation amount for every predetermined time of a day of interest using the data……PY power generation amount, meteorological data (weather forecast), and the like. The meteorological data is distributed from another server (for example, Meteorological Agency) at several timings a day.”)  and (B) a state of charge schedule for the electrical energy storage device including at least one SOC (par 0060 “the SOC (State Of Charge) of a storage battery 102,”) target value, (Par 0056 “generates operation designation and stop designation, output target values, and the like for charging and discharging and the operation of the storage battery 102”)
Katayama does not explicitly teach:
utilizing (A) a time-dependent forecast of electrical energy production by the renewable electrical energy generation resource and (B) a state of charge (SOC) schedule for the electrical energy storage device including a plurality of SOC target values at a plurality of times, 
Nishida teaches:
utilizing (A) a time-dependent forecast of electrical energy production by the renewable electrical energy generation resource (Par 0032 “The prediction condition input unit 103 receives an input of prediction conditions used to predict supply and demand power of the equipment E. Examples of prediction conditions include weather prediction information used to predict power generation of renewable energy, and calendar information (season, month, day of week, and the like) used to predict demanded power”) and 
(B) a state of charge (SOC) schedule for the electrical energy storage device (Par 0015 “an SOC schedule generation unit configured to generate an SOC schedule indicating a change in an SOC of the power storage device”) including a plurality of (Fig 5 #T2; Par 0088 “the SOC schedule generation unit 111 needs to set the calculation time of an SOC schedule for the first period to a time shorter than the first period. For example, when the length of the first period is N times the length of the second period+x, the SOC schedule generation unit 111 needs to generate an SOC schedule for the first period by a time N times the length of the second period”), 
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the state of charge (SOC) schedule for the electrical energy storage device taught by Katayama to include a plurality of SOC target values at a plurality of times taught by Nishida for the purpose of making it easier to control supply of power. (Refer to Par 0005-0006)

Even though Katayama teaches:
wherein the time-varying charge/discharge control signal is configured to ensure that the SOC schedule is satisfied by charging to meet the SOC target schedule as noted above.
Katayama does not explicitly teach:
wherein the time-varying charge/discharge control signal is configured to ensure that the SOC schedule is satisfied by charging at an average rate necessary to meet the SOC target schedule.
Talkin teaches:
charging at an average rate necessary to meet the SOC target. (Par 0041 “the average charge rate is determined for each load in the active ensemble of loads such that each battery pack reaches the desired state of charge”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify charging to meet the SOC target schedule taught by Katayama to have charging at an average rate taught by Talkin for the purpose of even balanced distribution of power for battery health.

Katayama does not explicitly teach:
wherein the electrical energy storage device is charged exclusively from the renewable electrical energy generation resource, and is not configured to receive electric power from the electrical grid.  
Arnold teaches:
wherein the electrical energy storage device is charged exclusively from the renewable electrical energy generation resource, and is not configured to receive electric power from the electrical grid.   (Par 0019 “The energy storage device can preferably only be charged by the renewable energy source, such as the photovoltaic system.”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify charging taught by Katayama to have charging exclusively taught by Arnold for the purpose of minimizing cost of service. (Refer to Par 0019)

Regarding claim 2 and 22, Katayama teaches:
periodically updating the generation of the time-varying control signal upon expiration of a refresh period, wherein the periodic updating comprises computing and using a new basepoint value for aggregated energy supplied from the renewable electrical energy generation resource and the electrical energy storage device to the electrical grid upon expiration of the refresh period.  (updating occurs and execution of calculation occurs several times a day. Fig 11A Par 0089 “executed several times a day” and 0061 “several timings a day”)

Regarding claim 4 and 14, Katayama teaches:
altering the time-varying charge/discharge control signal responsive to a difference between forecasted production and actual production of at least one electric generation facility to ensure that the SOC schedule is satisfied.  (new value of power generation is used to calculate a new charge and discharge schedule being the SOC schedule. Par 0136 “in equation (19) is a series that is the difference between the actual value of the corrected power demand and the actual value of the PV power generation amount when the former exceeds the latter or O when the former is equal to or smaller than the latter.”)

Regarding claim 5 and 15, Katayama teaches:
wherein the time-varying charge/discharge control signal is further configured to increase the value of the time-varying charge/discharge control signal during periods of increased relative production of the renewable electrical energy generation resource to smooth an aggregated power output supplied to the electrical grid by the renewable electrical energy generation resource and the electrical energy storage device, 
while ensuring that the SOC schedule is satisfied.  (increase in power generation is determined and at increased period and control signals to charge and discharge in a manner to minimize imbalances. Fig 13 Par 0077-0079) 

  Regarding claim 9 and 19, Katayama teaches:
wherein the renewable electrical energy generation resource comprises a photovoltaic array (Fig 1 photovoltaic power generation), 
(Fig 1 Storage batteries), and the time-dependent forecast of electrical energy production comprises a solar production forecast (Fig 3 PV power generation). 
 
  Regarding claim 10 and 20, Katayama teaches:
wherein the renewable electrical energy generation resource comprises at least one wind turbine (Fig 1 Wind power generation), 
the electrical energy storage device comprises a battery array (Fig 1 Storage batteries), and 
the time-dependent forecast of electrical energy production comprises a wind production forecast.  
 (Fig 3 #weather forecast; Par 0031 “the distributed power supplies, the renewable energy sources such as sunlight and wind, and the customers. This makes it possible to produce a power supply service in a new and smart form,”)

Claims 6, 7, 16 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Katayama et al. US 2014/0214219 in view of Nishida et al. US 2018/0159184 Talkin et al. US 2010/0314942 and Arnold et al. US 2020/0014210 as applied to claim 1 above, and further in view of Henri et al. US 2020/0211128.

  Regarding claim 6 and 16, Katayama does not explicitly teach:
wherein the time-varying charge/discharge control signal is susceptible to being varied by adoption of one or more control modes of a plurality of control modes, and 

for each control mode of the plurality of control modes, 
generating a plurality of control signal candidate values including an upper bound value, a lower bound value, and an ideal value; and 
identifying an intersection of control signal candidate values among multiple control modes, or 
selecting an ideal value for a control mode of highest priority, to generate the time-varying charge/discharge control signal.  
Henri teaches:
wherein the time-varying charge/discharge control signal is susceptible to being varied by adoption of one or more control modes of a plurality of control modes (Fig 3 #304), and 
wherein the method further comprises: 
for each control mode of the plurality of control modes, 
generating a plurality of control signal candidate values including an upper bound value, a lower bound value, and an ideal value (Par 033 Table 1 nine modes.) ; and 
identifying an intersection of control signal candidate values among multiple control modes, or selecting an ideal value for a control mode of highest priority, to generate the time-varying charge/discharge control signal (Fig 3 Par 0036 “FIG. 3 is a flowchart that shows a mode selecting process…..the EMPC controller is a Mixed Integer Programming (MIP) based scheduling algorithm. In a first stage 302, a 24-hour schedule is determined (e.g., by the controller 104) based on the 24-hour ahead forecast of PV, load, and electricity price.”).  
Katayama to have a plurality of control modes taught by Henri for the purpose of control based on power cost. (Refer to Par 0006)

  Regarding claim 7 and 17, Katayama does not explicitly teach:
wherein the plurality of control modes comprises two or more of the following modes: 
Charge-Discharge mode, 
Coordinate Charge Discharge mode, 
Active Power Limit mode, 
Active Power Response mode, 
Active Power Smoothing mode, and 
Pricing Signal mode.  
Henri teaches:
wherein the plurality of control modes comprises two or more of the following modes: 
Charge-Discharge mode, 
Coordinate Charge Discharge mode, 
Active Power Limit mode, 
Active Power Response mode, 
Active Power Smoothing mode, and 
Pricing Signal mode.  
 (Par 0035 “Mode 1 of charging may limit the charging” Par 0037 “The mode with the least cost”)
Katayama to have the plurality of control modes taught by Henri for the purpose of control based on power cost. (Refer to Par 0006)

Claim 8 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Katayama et al. US 2014/0214219 in view of Nishida et al. US 2018/0159184 Talkin et al. US 2010/0314942, Arnold et al. US 2020/0014210 and Henri et al. US 2020/0211128 as applied to claim 7 above, and further in view of Pollack US 2011/0001356. 

Regarding claim 8 and 18, the combined teachings of Katayama, Henri and Henri do not teach:
wherein the plurality of control modes further comprises at least one of the following modes: 
Volt-Watt mode, 
Frequency-Watt Curve mode, and  
Automatic Generation Control mode.  
Pollack teaches:
wherein the plurality of control modes further comprises at least one of the following modes: 
Volt-Watt mode, 
Frequency-Watt Curve mode, and  
Automatic Generation Control mode.  
 (Par 0005 “regulation mode is known as Automatic Generation Control,”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify control taught by Katayama to have at least one of the following modes taught by Pollack for the purpose of automatic control from power grid. (Refer to par 0005)
Claims 11 and 21 rejected under 35 U.S.C. 103 as being unpatentable over Katayama et al. US 2014/0214219 in view of Nishida et al. US 2018/0159184 Talkin et al. US 2010/0314942 and Arnold et al. US 2020/0014210 as applied to claim 1 above, and further in view of Puetter et al. US 2018/0012337.

  Regarding claim 11 and 21, Even though Katayama teaches:
wherein the time-dependent forecast of electrical energy production comprises the following: meteorological modeling.  (Par 0061 “meteorological data”)
Katayama does not explicitly teach:
wherein the time-dependent forecast of electrical energy production comprises an ensemble based on of two or more of the following: 
on-site sky imaging, 
satellite imaging, and 
meteorological modeling.  
Puetter teaches:
wherein the time-dependent forecast of electrical energy production comprises an ensemble based on of two or more of the following: 

satellite imaging, and 
meteorological modeling.  
 (Par 0004 “imaging are broad-based technologies having a number of diverse and extremely important practical applications--such as geological mapping and analysis, and meteorological forecasting.  Aerial and satellite-based photography and imaging are especially useful remote imaging techniques that have, over recent years, become heavily reliant on the collection and processing of data for digital images, including spectral, spatial, elevation”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify forecast taught by Katayama to have ensemble based on of two or more of the following taught by Puetter for the purpose of having an improved data. (Refer to Par 0004)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARIKH KANEM RANKINE/            Examiner, Art Unit 2859                                                                                                                                                                                            
/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859